Exhibit 10.14






EMPLOYMENT AGREEMENT
BETWEEN
GREGORY P. MADISON
AND
KERYX BIOPHARMACEUTICALS, INC.







EMPLOYMENT AGREEMENT
TABLE OF CONTENTS
1.Effective Date    1
2.Employment    1
3.Employment Period    1
4.Extent of Service    2
5.Compensation and Benefits    2
6.Termination of Employment    4
7.Obligations of the Company upon Termination    7
8.Change in Control    10
9.Non-exclusivity of Rights    11
10.No Mitigation    12
11.Mandatory Reduction of Payments in Certain Events    12
12.Restrictions on Conduct of Executive    13
13.Invention Assignment    16
14.Return of Materials    17
15.Successors and Assigns    17
16.Cooperation    17
17.Code Section 409A    18
18.Miscellaneous    19









EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 10th
day of March, 2015 by and between Keryx Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Gregory P. Madison (“Executive”), to be
effective as of the Effective Date, as defined in Section 1.
BACKGROUND
WHEREAS, the Company currently employs Executive as its President and Chief
Operating Officer; and
WHEREAS, the Company desires to engage Executive as President and Chief
Executive Officer of the Company in accordance with the terms of this Agreement.
Executive is willing to serve as such in accordance with the terms and
conditions of this Agreement.
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Effective Date. The effective date of this Agreement (the “Effective Date”)
shall be the date first written above.

2.    Employment.
(a)    Executive shall be employed as the President and Chief Executive Officer
of the Company commencing by no later than May 20, 2015 (for purposes of this
Agreement, the date on which Executive actually is appointed Chief Executive
Officer shall be the “Start Date”). In his capacity as President and Chief
Executive Officer, Executive shall have the duties, responsibilities and
authority commensurate with such position and as are typically performed by a
President and Chief Executive Officer of a corporation, together with such
additional duties, commensurate with Executive’s position as President and Chief
Executive Officer of the Company that may be assigned to Executive from time to
time by the Board of Directors of the Company (the “Board”). In his capacity as
President and Chief Executive Officer, Executive shall report directly to the
Board. The principal location of Executive’s employment shall be at the
Company’s offices in Boston, Massachusetts. The Executive understands and agrees
that he may be required to travel from time to time for business reasons,
including travel to/from the Company’s offices in New York, New York.

3.    Employment Period. Unless earlier terminated herein in accordance with
Section 6 hereof, Executive’s employment shall be for a term beginning on the
Start Date and ending on March 9, 2018. The initial and any renewal period
during which Executive is employed pursuant to this Agreement shall be referred
to as the “Employment Period.” The Employment Period shall be automatically
renewed for consecutive periods of one (1) year unless either party provides at
least sixty (60) days’ advance written notice, consistent with Section 18(d) of
this Agreement, of its intent not to renew the employment relationship as of the
end of the initial or any renewal period. In the case of any such renewal and
extension of the Employment Period, the terms and conditions of this Agreement
shall continue to govern unless otherwise agreed to in writing by the parties.

4.    Extent of Service. During the Employment Period, Executive agrees to
devote his full business time, attention, energy and best efforts to the
business and affairs of the Company and to use Executive’s reasonable best
efforts to perform faithfully and efficiently the responsibilities assigned to
Executive hereunder. During the Employment Period, it shall not be a violation
of this Agreement for Executive to (A) manage personal investments, or (B)
devote time to charitable and community activities or, with the approval of the
Board, industry or professional activities including service on the board of
directors of another corporation, so long as such activities do not interfere or
conflict with the performance of Executive’s responsibilities as an employee of
the Company in accordance with this Agreement.

5.    Compensation and Benefits.
(a)    Base Salary. Beginning on the Effective Date and during the Employment
Period, the Company shall pay to Executive a base salary at the rate of five
hundred twenty five thousand dollars (U.S. $525,000) per year (“Base Salary”),
less normal withholdings, payable in approximately equal bi-weekly or other
installments as are or become customary under the Company’s payroll practices
for its employees from time to time. On the first regularly scheduled pay date
following the Effective Date, the Company shall pay Executive an amount equal to
the difference between: (i) the salary paid to Executive between January 11,
2015 and the Effective Date, and (ii) the Base Salary that would have been paid
to Executive between January 11, 2015 and the Effective Date had Executive been
earning the Base Salary, subject to normal withholdings and the related terms
described herein. The Compensation Committee of the Board shall review
Executive’s Base Salary annually and, in its sole discretion, may increase
Executive’s Base Salary from year to year. Such adjusted salary then shall
become Executive’s Base Salary for purposes of this Agreement. In no event shall
Executive’s Base Salary be reduced during the Employment Period unless such
reduction is in connection with a proportionate reduction of compensation
applicable to all other executive officers. The annual review of Executive’s
Base Salary by the Board shall consider, among other things, Executive’s own
performance and the Company’s performance.
(b)    Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs available to other senior
executive officers of the Company (“Peer Executives”), and on the same basis as
such Peer Executives. Without limiting the foregoing, the following shall apply:
(i)    Annual Performance Bonus. For each year during the Employment Period,
Executive shall be eligible to receive an annual performance bonus of up to
sixty percent (60%) of his Base Salary (such 60 percent target referred to
herein as the “Target Annual Bonus,” and the actual annual bonus paid referred
to herein as the “Annual Bonus”). The Compensation Committee, in its sole
discretion, shall establish performance goals and objectives from year to year
on which the Annual Bonus shall be based, and the Compensation Committee
likewise reserves the sole discretion to modify such goals and objectives, or
the final amount of the Annual Bonus, based upon events occurring during the
related year or its assessment of the Company’s or Executive’s performance in
general. The Compensation Committee shall provide Executive with such goals and
objectives and any modifications it may make. Unless otherwise provided herein,
no Annual Bonus shall be deemed to have been earned by Executive for any year in
which Executive is not actively employed by the Company on the last day of the
fiscal year to which the bonus relates. The Company shall pay the Annual Bonus
no later than two and a half months after the end of the fiscal year to which
the applicable bonus relates.
(ii)    Equity Grants. Subject to the approval of the Compensation Committee, on
the Start Date the Company shall grant to Executive five hundred fifty thousand
(550,000) shares of restricted common stock under the Company’s 2013 Incentive
Plan (the “Plan”), subject to the lapsing forfeiture rights set forth below and
the terms and conditions of the Company’s standard restricted stock agreement
(the “Restricted Stock Agreement”):
1.Two hundred seventy five thousand (275,000) shares of restricted stock shall
vest and become non-forfeitable if Auryxia is number 1 in market share for the
phosphate binder in dialysis market for two (2) consecutive calendar quarters
between the Start Date and December 31, 2021, with such market share standing to
be determined by exclusive reference to the Company’s consolidated market share
data which includes physician-level script numbers from IMS National
Prescription Audit Data, DaVita Rx and Fresenius Rx (the “Market Share
Milestone”), provided that Executive is providing services to the Company as an
employee or consultant on the date the Market Share Milestone is achieved,
subject to any acceleration upon certain events as may be set forth in the Plan,
the Restricted Stock Agreement, or Section 7 below.


2.Twenty five thousand (25,000) shares of restricted stock shall vest and become
non-forfeitable if the Company exceeds $55,000,000 in net sales for calendar
year 2015 (the “2015 Net Sales Milestone”), provided that Executive is providing
services to the Company as an employee or consultant on the date the 2015 Net
Sales Milestone is achieved, subject to any acceleration upon certain events as
may be set forth in the Plan, the Restricted Stock Agreement, or Section 7
below.


3.One hundred twenty five thousand (125,000) shares of restricted stock shall
vest and become non-forfeitable if the Company exceeds $160,000,000 in net sales
for calendar year 2016 (the “2016 Net Sales Milestone”), provided that Executive
is providing services to the Company as an employee or consultant on the date
the 2016 Net Sales Milestone is achieved, subject to any acceleration upon
certain events as may be set forth in the Plan, the Restricted Stock Agreement,
or Section 7 below.


4.One hundred twenty five thousand (125,000) shares of restricted stock shall
vest and become non-forfeitable upon the FDA approval of Auryxia (or, if
applicable, an approved trade name utilized for Ferric Citrate related to the
below-described trial) in the treatment of iron deficiency anemia in patients
with stages 3 – 5 non-dialysis dependent CKD resulting from the phase 3 clinical
study initiated in September 2014 (the “Approval Milestone”), provided that
Executive is providing services to the Company as an employee or consultant on
the date the Approval Milestone is achieved, and subject to any acceleration
upon certain events as may be set forth in the Plan, the Restricted Stock
Agreement, or Section 7 below.


The above-referenced milestones shall be referred to collectively as the
“Performance Milestones.” The determination of whether any Performance Milestone
has been achieved (and whether the lapsing forfeiture right applicable to the
restricted stock subject to such Performance Milestone shall lapse) shall be
made by the Compensation Committee in its sole discretion, upon written
certification. Should any Performance Milestone remain unmet as of the end of
the last day of the time period in which such Performance Milestone must be
achieved, then the restricted stock subject to such Performance Milestone shall
be forfeited to the Company without consideration. The parties acknowledge and
agree that the above-described grants of restricted stock are in addition to,
and not in lieu of, the Company’s prior equity grants to Executive, which grants
shall remain subject to their respective applicable governing plan document(s)
and equity agreement(s).
During the Employment Period, Executive may be eligible for additional
stock-based awards under the Company’s long-term incentive plans, as determined
by the Compensation Committee from time to time. Nothing herein requires the
Board or the Compensation Committee to make additional equity grants in any
year.
(c)    Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in, and
shall receive all benefits under, the welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, and employee life insurance plans and
programs) (“Welfare Plans”) to the extent available to other Peer Executives.
(d)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in the course of performing his duties and responsibilities under this
Agreement, including without limitation reasonable expenses relating to
Executive’s travel to/from the Company’s offices in New York, New York on an
as-needed basis, in accordance with the policies, practices and procedures of
the Company with respect to travel, entertainment and other business expenses.
(e)    Vacation. During the Employment Period, Executive shall be entitled to
four (4) weeks of paid vacation per calendar year, otherwise subject to and in
accordance with the Company’s vacation and paid time off policies.

6.    Termination of Employment.
(a)    Death. Executive’s employment shall terminate automatically upon
Executive’s death during the Employment Period.
(b)    Disability. If the Company determines in good faith that Executive has
become Disabled (as defined below) during the Employment Period, it may give to
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 30th day after receipt of such written notice by Executive (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, Executive shall be Disabled
if either of the following conditions is met, as determined by the Board in good
faith:
(i)    Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for one or more periods
totaling one hundred and twenty (120) days in any twelve (12) month period; or
(ii)    Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for one or more periods totaling one hundred and twenty (120) days in any twelve
(12) month period, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.
(c)    Termination by the Company. The Company may terminate Executive’s
employment during the Employment Period with or without Cause. For purposes of
this Agreement, a termination shall be considered to be for “Cause” if it occurs
in conjunction with a determination by the Board that any of the following has
occurred:
(i)    Executive’s conviction of, pleading guilty to, or confession to a felony
or any crime involving any act of dishonesty, fraud, misappropriation or
embezzlement;
(ii)    Executive’s misconduct or gross negligence in connection with the
performance of his duties hereunder, including a violation of the Company’s
written policies or Code of Conduct and Ethics;
(iii)    Executive’s engaging in any fraudulent, disloyal or unprofessional
conduct which is, or is likely to be, injurious to the Company, its financial
condition, or its reputation;
(iv)    Executive’s failure to perform his duties with the Company (other than
any such failure resulting from Executive’s Disability);
(v)    Executive’s failure to meet performance standards which may be agreed
upon by Executive and the Company in writing from time to time (with the
understanding that failure to meet the performance criteria established with
respect to an Annual Bonus alone shall not constitute Cause for purposes of this
Agreement); or
(vi)    Executive’s breach of the covenants set forth in Section 12 of this
Agreement, or material breach of any other provisions of this Agreement.
If the Company determines that it has grounds to terminate Executive’s
employment for Cause pursuant to the provisions of clauses (iv), (v), or (vi) of
this subsection (c), then it shall first deliver to Executive a written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate his employment for Cause, and Executive shall have 30 days after the
receipt of such written notice to cease such actions or otherwise correct any
such failure or breach. If Executive does not cease such actions or otherwise
correct such failure or breach within such 30-day period, or having once
received such written notice and ceased such actions or corrected such failure
or breach, Executive at any time thereafter again so acts, fails, or breaches,
the Company may terminate his employment for Cause immediately. The Company may
terminate Executive’s employment without Cause, or for Cause pursuant to the
provisions of clauses (i), (ii), or (iii) of this subsection (c), immediately.
(d)    Termination by Executive. Executive’s employment may be terminated by
Executive with or without Good Reason. Executive’s termination without Good
Reason shall require 30 days’ prior written notice to the Company. Executive’s
termination for Good Reason must occur within a period of 90 days after the
occurrence of an event of Good Reason. For purposes of this Agreement, “Good
Reason” shall mean any of the following, without Executive’s consent:
(i)    a material diminution in Executive’s Base Salary, which for purposes of
this Agreement shall mean a reduction of more than 15% in the aggregate;
(ii)    a material diminution in Executive’s title, position, authority, duties,
or responsibilities;
(iii)    a material change in the geographic location of Executive’s principal
place of business, which for purposes of this Agreement shall mean a location
more than 35 miles from the Company’s offices in Boston, Massachusetts at which
Executive was principally employed except for required travel on the Company’s
business; or
(iv)    any other action or inaction that constitutes a material breach by the
Company of this Agreement.
A termination by Executive shall not constitute termination for Good Reason
unless Executive shall first have delivered to the Company a written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 60 days
after the initial occurrence of such event), and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by Executive. Good Reason shall not
include Executive’s death or Disability. The parties intend, believe and take
the position that a resignation by Executive for Good Reason as defined above
effectively constitutes an involuntary separation from service within the
meaning of Section 409A of the Code and Treas. Reg. §1.409A-1(n)(2).
(e)    Notice of Termination. Any termination by the Company or Executive shall
be communicated by Notice of Termination to the other party hereto given in
accordance with Section 18(d) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date. The
failure by the Company or Executive to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of the Company or Executive hereunder or preclude the
Company or Executive from asserting such fact or circumstance in enforcing its
rights hereunder.
(f)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death or Disability, the date
of receipt of the Notice of Termination or any later date specified therein, or
(ii) if Executive’s employment is terminated by reason of death or Disability,
the Date of Termination shall be the date of death of Executive or the
Disability Effective Date, as the case may be.

7.    Obligations of the Company upon Termination.
(a)    Termination by Executive for Good Reason; Termination by the Company
without Cause. If, during the Employment Period, the Company shall terminate
Executive’s employment without Cause, or Executive shall terminate his
employment for Good Reason, then and, with respect to the payments and benefits
described in clause (iii), (iv), (v), (vi), (vii) and (viii) below, only if
Executive shall have executed and not revoked a release of claims in a form
satisfactory to the Company:
(i)    the Company shall pay to Executive in a lump sum in cash within 60 days
after the Date of Termination, the exact payment date to be determined by the
Company (or such later date as may be required pursuant to Section 17 hereof),
the sum of (1) Executive’s Base Salary through the Date of Termination to the
extent not theretofore paid, (2) the Annual Bonus, pro-rated as necessary,
earned by Executive for the fiscal year immediately prior to the year in which
the Date of Termination occurs, if any, to the extent not theretofore paid, and
(3) any accrued but unused vacation pay to the extent not theretofore paid (the
sum of the amounts described in clauses (1), (2) and (3) shall be hereinafter
referred to as the “Accrued Obligations”); and
(ii)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is entitled to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”); and
(iii)    the Company shall pay to Executive twelve (12) months of severance pay
based on Executive’s Base Salary as of the Date of Termination (the “Severance
Pay”). The foregoing Severance Pay shall be paid in equal installments over the
severance period in accordance with the Company’s usual payroll schedule,
commencing on the date that the release referred to above may no longer be
revoked (or such later date as may be required pursuant to Section 17); and
(iv)    the Company shall pay to Executive a severance bonus in an amount equal
to a portion of the Target Annual Bonus, pro-rated based on the period of
Executive’s employment in the terminal year of employment through the Date of
Termination; and
(v)    for a period of up to twelve (12) months following Executive’s Date of
Termination, Executive and where applicable, Executive’s spouse and eligible
dependents, shall continue to be eligible to receive health and medical coverage
under the Company’s health and medical plans in accordance with the terms of the
applicable plan documents; provided, that in order to receive such continued
coverage at such rates, Executive shall be required to pay the applicable
premiums to the plan provider, and the Company shall reimburse Executive, within
sixty (60) days following the date such monthly premium payment is due, an
amount equal to the monthly COBRA (or, as applicable, other) premium payment,
less tax withholdings (“COBRA Benefits”). Notwithstanding the above, if the
Company determines in its sole discretion that it cannot provide the foregoing
COBRA benefits without potentially violating applicable law, the Company in lieu
thereof shall provide to Executive a taxable lump sum payment in an amount equal
to the monthly (or then remaining) COBRA premium that Executive would be
required to pay to continue his group health and medical coverage on the Date of
Termination (which amount shall be based on the premium for the first month of
COBRA coverage); and
(vi)    any vested portion of stock options granted to Executive by the Company
shall remain exercisable by Executive for a period of one (1) year following the
Date of Termination (or, if earlier, the normal expiration date of such stock
options), and any unvested portion of stock options and any shares of restricted
stock and other equity incentives outstanding (other than shares of restricted
stock subject to the Market Share Milestone or Approval Milestone, as described
in subsections (vii) and (viii) below) as of the Date of Termination shall
immediately lapse and be forfeited without consideration as of the Date of
Termination; and
(vii)    any shares of restricted stock subject to the Market Share Milestone
described in Section 5(b)(ii) shall remain outstanding for a period of twelve
(12) months following the Date of Termination, and to the extent that the Market
Share Milestone is achieved during such twelve-month period, the shares of
restricted stock subject to the Market Share Milestone shall vest and become
non-forfeitable pursuant to the terms set forth in Section 5(b)(ii), the Plan,
and the applicable Restricted Stock Agreement; and
(viii)    any shares of restricted stock subject to the Approval Milestone
described in Section 5(b)(ii) shall remain outstanding for a period of three (3)
months following the Date of Termination, and to the extent that the Approval
Milestone is achieved during such three-month period, the shares of restricted
stock subject to the Approval Milestone shall vest and become non-forfeitable
pursuant to the terms set forth in Section 5(b)(ii), the Plan, and the
applicable Restricted Stock Agreement.
(b)    Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, this Agreement
shall terminate without further obligations to Executive or Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to Executive or Executive’s estate or beneficiaries,
as applicable, in a lump sum in cash within 60 days after the Date of
Termination. With respect to the provision of Other Benefits, the term “Other
Benefits” as used in this Section 7(b) shall include without limitation, and
Executive or Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death, disability or retirement benefits, if any, as are applicable to Executive
on the Date of Termination. In addition, in the event of such a termination, and
provided that Executive or his estate or beneficiaries, if applicable, executes
and does not revoke a release of claims in a form acceptable to the Company:
(i)    any vested portion of stock options granted to Executive by the Company
shall remain exercisable by Executive and/or his estate or beneficiaries for a
period of one (1) year following the Date of Termination (or, if earlier, the
normal expiration date of such stock options), and any unvested portion of stock
options and any shares of restricted stock and other equity incentives
outstanding as of the Date of Termination shall immediately lapse and be
forfeited without consideration as of the Date of Termination; and
(ii)    if Executive’s employment terminates due to death, the Compensation
Committee of the Board shall determine the extent to which any of the
performance goals and objectives established pursuant to Section 5(b)(i) above
were met as of the time Executive’s death. If, based on that determination, the
Compensation Committee of the Board determines that a bonus is due, the Company
shall pay Executive’s estate an amount equal to such bonus, pro-rated for the
portion of the fiscal year elapsed as of the time of Executive’s death.
(c)    Termination by the Company for Cause; Resignation by Executive Other than
for Good Reason. If Executive’s employment shall be terminated for Cause during
the Employment Period, or Executive shall resign other than for Good Reason
during the Employment Period, this Agreement shall terminate without further
obligations to Executive, other than for payment by the Company to Executive of
Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to Executive in a lump sum in cash within 60
days after the Date of Termination. In addition, in the event of such a
termination, any unvested equity awards shall lapse and be forfeited without
consideration on the Date of Termination.
(d)    Expiration of Employment Period. If Executive’s employment shall be
terminated by the Company or by Executive upon the normal expiration of the
Employment Period as provided for in Section 3 hereof, this Agreement shall
terminate without further obligations to Executive, other than for payment of
Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to Executive in a lump sum in cash within 60
days after the Date of Termination. In addition, in the event of such a
termination, and provided that Executive or his estate or beneficiaries, if
applicable, executes and does not revoke a release of claims in a form
acceptable to the Company, any vested portion of stock options shall remain
exercisable by Executive and/or his estate or beneficiaries for a period of one
(1) year following the Date of Termination (or, if earlier, the normal
expiration date of such stock options), and any unvested portions of stock
options and any shares of restricted and other equity incentives (other than
shares of restricted stock subject to the Market Share Milestone or Approval
Milestone, as described in subsections (i) and (ii) below) outstanding as of the
Date of Termination shall immediately lapse and be forfeited without
consideration as of the Date of Termination. In addition, in the event of such a
termination, and provided that Executive or his estate or beneficiaries, if
applicable, executes a release of claims in a form acceptable to the Company,
(i) any shares of restricted stock subject to the Market Share Milestone
described in Section 5(b)(ii) shall remain outstanding for a period of twelve
(12) months following the Date of Termination, and to the extent that the Market
Share Milestone is achieved during such twelve-month period, the shares of
restricted stock subject to the Market Share Milestone shall vest and become
non-forfeitable pursuant to the terms set forth in Section 5(b)(ii), the Plan,
and the applicable Restricted Stock Agreement; and (ii) any shares of restricted
stock subject to the Approval Milestone described in Section 5(b)(ii) shall
remain outstanding for a period of three (3) months following the Date of
Termination, and to the extent that the Approval Milestone is achieved during
such three-month period, the shares of restricted stock subject to the Approval
Milestone shall vest and become non-forfeitable pursuant to the terms set forth
in Section 5(b)(ii), the Plan, and the applicable Restricted Stock Agreement.
8.    Change in Control.
(a)    Definition. For the purposes of this Agreement, a “Change in Control”
shall mean:
(i)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such individual, entity
or group beneficially owns (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) 30% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the individual, entity or group exercising, converting or exchanging such
security acquired such security directly from the Company or an underwriter or
agent of the Company), (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (C) any acquisition by any corporation pursuant to
a Business Combination (as defined below) which complies with clauses (x) and
(y) of subsection (iii) of this definition; or
(ii)    such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director’
means at any date a member of the Board (x) who was a member of the Board on the
Start Date of this Agreement or (y) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or
(iii)    the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 30%
or more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination).
(b)    Severance Benefits. Upon the occurrence of a Change in Control, if,
within one (1) year after the effective date of the Change in Control,
Executive’s employment is terminated by the Company or the successor corporation
to the Company without Cause, or Executive resigns for Good Reason (as defined
above in section 6(d)), then in addition to payment of the Accrued Obligations
and Other Benefits, and provided that Executive shall have executed and not
revoked a general release of claims in a form satisfactory to the Company: (i)
Executive shall receive a cash payment equal to the sum of (A) 200% of
Executive’s annual Base Salary as of the Date of Termination or, if higher, at
the rate in effect immediately prior to a Change in Control, and (B) 200% of the
Annual Bonus earned by Executive for the fiscal year immediately prior to the
year in which the Date of Termination occurs, if any, payable in a lump sum
within sixty (60) days following the Date of Termination; and (ii) Executive
shall receive a cash payment equal to the total monthly premium payment (both
the Company’s portion and Executive’s portion of such premium) under the
Company’s group healthcare plan as in effect on the Date of Termination
multiplied by twenty-four (24), payable in a lump sum within sixty (60) days
following the Date of Termination. The foregoing shall be in lieu of and not in
addition to any amounts that Executive would otherwise be entitled to receive
under Section 7 hereof in the event of a termination without Cause or
resignation for Good Reason.
(c)    Equity Awards. Equity awards granted to Executive may be subject to
modified treatment (e.g., accelerated vesting, lapsing of restrictions, etc.)
upon the occurrence of a Change in Control, pursuant to the terms and conditions
of the Plan.

9.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company or its affiliated
companies and for which Executive may qualify, except as specifically provided
herein. Amounts that are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of the Company
or any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program
except as explicitly modified by this Agreement.

10.    No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the severance
amounts payable to Executive under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not Executive obtains other
employment.

11.    Mandatory Reduction of Payments in Certain Events.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to Executive of the
Payment after payment of the Excise Tax, to (ii) the net benefit to Executive if
the Payment had been limited to the extent necessary to avoid being subject to
the Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the “Reduced Amount”). The
reduction of the Payments due hereunder, if applicable, shall be made in such a
manner as to maximize the economic present value of all Payments actually made
to Executive, determined by the Determination Firm (as defined in Section 11(b)
below) as of the date of the Change in Control using the discount rate required
by Section 280G(d)(4) of the Code.
(b)    The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to Section
12(a)(i) and (ii) above shall be made by an independent, nationally recognized
accounting firm or compensation consulting firm mutually acceptable to the
Company and Executive (the “Determination Firm”) which shall provide detailed
supporting calculations. Any determination by the Determination Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Determination Firm hereunder, it is possible that Payments which
Executive was entitled to, but did not receive pursuant to Section 11(a), could
have been made without the imposition of the Excise Tax (“Underpayment”). In
such event, the Determination Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive, but no later than December 31
of the year after the year in which the Underpayment is determined to exist.
(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 11 shall be
of no further force or effect.

12.    Restrictions on Conduct of Executive.
(a)    General. Executive and the Company understand and agree that the purpose
of the provisions of this Section 12 is to protect the legitimate business
interests of the Company, as more fully described below, and is not intended to
impair or infringe upon Executive’s right to work, earn a living, or acquire and
possess property from the fruits of his labor. Executive hereby acknowledges
that Executive has received good and valuable consideration for the
post-employment restrictions set forth in this Section 12 in the form of the
compensation and benefits provided for herein. Executive hereby further
acknowledges that the post-employment restrictions set forth in this Section 12
are reasonable and that they do not, and shall not, unduly impair his ability to
earn a living after the termination of this Agreement.
In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require special expertise and talent in the provision of Competitive
Services and that Executive shall have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive shall be placed in a position of trust and responsibility
and he shall have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing him in such position and giving
him access to such information in reliance upon his agreement to comply with the
obligations set forth in this Section 12; (C) that due to his management duties,
Executive shall be the repository of a substantial portion of the goodwill of
the Company and would have an unfair advantage in competing with the Company;
(D) that due to Executive’s special experience and talent, the loss of
Executive’s services to the Company under this Agreement cannot reasonably or
adequately be compensated solely by damages in an action at law; (E) that
Executive is capable of competing with the Company; and (F) that Executive is
capable of obtaining gainful, lucrative and desirable employment that does not
violate the restrictions contained in this Agreement.
Therefore, subject to the limitations of reasonableness imposed by law,
Executive shall be subject to the restrictions set forth in this Section 12.
(b)    Definitions. The following capitalized terms used in this Section 12
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and the plural forms of such terms:
“Competitive Services” means services involving the acquisition, development or
commercialization of oral iron pharmaceutical products that are the same as or
substantially similar to the oral iron pharmaceutical products offered or
provided by the Company or are in competition with the Company’s products.
“Confidential Information” means all data and information relating to the
business of the Company that is disclosed to Executive or of which Executive
becomes aware as a consequence of his employment and that has value to the
Company and is not generally disclosed to those not employed or otherwise
engaged by the Company. “Confidential Information” shall include, but is not
limited to, financial plans and data concerning the Company; management planning
information; business plans; operational methods; market studies; marketing
plans or strategies; product development techniques or plans; customer lists;
details of customer contracts; current and anticipated customer requirements;
past, current and planned research and development; business acquisition plans;
and new personnel acquisition plans. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company. This definition shall not limit any
definition of “confidential information” or any equivalent term under state or
federal law.
“End Date” means the last day of Executive’s employment with the Company for any
reason whatsoever.
“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.
“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.
“Protected Customers” means any Person to whom the Company sold its products or
services or solicited to sell its products or services during the Employment
Period and (a) with whom Executive dealt on behalf of the Company; (b) whose
dealings with the Company were coordinated or supervised by Executive; or (c)
about whom Executive obtained Trade Secrets or Confidential Information in the
ordinary course of business as a result of his employment.
“Protected Employees and Contractors” means employees and independent
contractors of the Company who were employed or engaged by the Company at any
time within six (6) months prior to the End Date.
“Protected Providers” means any service provider, vendor or supplier with whom
the Company conducted business or solicited to conduct business during the
twelve (12) months prior to the End Date.
“Restricted Period” means the Employment Period and the one (1) year period
following the End Date.
“Restricted Territory” means countries where Keryx has the right to market
Zerenex, including, but not limited to, North America, European Union, Eastern
Europe, Central and Latin America.
“Restrictive Covenants” means the restrictive covenants contained in Section
12(c) hereof.
“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. This definition
shall not limit any definition of “trade secret” or any equivalent term under
state or federal law.
(c)    Restrictive Covenants.
(i)    Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company, and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that
throughout the Employment Period and at all times after the End Date, for so
long as the information at issue remains either Confidential Information or a
Trade Secret, Executive shall not, directly or indirectly, reveal, divulge, or
disclose to any Person not expressly authorized by the Company any Confidential
Information or Trade Secrets and shall not, directly or indirectly, use or make
use of any Confidential Information or Trade Secrets in connection with any
business activity other than that of the Company.
Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information or Trade Secrets
that are required to be disclosed by law, court order or other valid legal
process; provided , however , that in the event disclosure is required by law,
Executive shall provide the Company with prompt, written notice of such
requirement so that the Company may seek an appropriate protective order prior
to any such required disclosure by Executive.
(ii)    Non-Solicitation of Protected Employees and Contractors. Executive
understands and agrees that the relationship between the Company and each of its
Protected Employees and Contractors constitutes a valuable asset of the Company
and may not be converted to Executive’s own use. Accordingly, Executive hereby
agrees that, during the Restricted Period, Executive shall not, directly or
indirectly, on Executive’s own behalf or as a Principal or Representative of any
Person or otherwise, solicit or induce any Protected Employee or Contractor to
terminate his or her relationship with the Company or to enter into an
employment, consulting or similar relationship with any other Person.
(iii)    Non-Solicitation of Protected Customers. Executive understands and
agrees that the relationship between the Company and each of its Protected
Customers constitutes a valuable asset of the Company and may not be converted
to Executive’s own use. Accordingly, Executive hereby agrees that, during the
Restricted Period, Executive shall not, directly or indirectly, on Executive’s
own behalf or as a Principal or Representative of any Person, solicit, divert,
take away or attempt to solicit, divert or take away a Protected Customer for
the purpose of providing or selling Competitive Services.
(iv)    Non-Interference with Protected Providers. Executive understands and
agrees that the relationship between the Company and each of its Protected
Providers constitutes a valuable asset of the Company and may not be converted
to Executive’s own use. Executive hereby agrees that, during the Restricted
Period, Executive shall not, directly or indirectly, solicit or induce or
attempt to solicit or induce any Protected Provider to cease, reduce or alter
its relationship with the Company.
(v)    Non-Competition with the Company. In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder and
the equity awards granted by the Company, Executive hereby agrees that, during
the Restricted Period, Executive shall not, directly or indirectly, engage in or
provide Competitive Services within the Restricted Territory, whether on his own
behalf or as a Principal or Representative of any other Person, in a capacity
that involves the exercise of any job duties or responsibilities the same as or
similar to the job duties and responsibilities executed by Executive on behalf
of the Company; provided , however , that the foregoing shall not be deemed to
prohibit the ownership by Executive of not more than five percent (5%) of any
class of securities of any corporation having a class of securities registered
pursuant to the Exchange Act, which investment does not exceed 3% of Executive’s
net worth.
(d)    Enforcement of Restrictive Covenants.
(i)    Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin, preliminarily
and permanently, without the necessity of posting bond, Executive from violating
or threatening to violate the Restrictive Covenants and to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company. Executive further understands and agrees that
the Company shall be entitled to require Executive to pay the reasonable costs
and attorneys’ fees incurred by the Company in enforcing the terms of the
Restrictive Covenants. The foregoing rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity.
(ii)    Severability of Covenants. The parties hereunder agree that the
Restrictive Covenants shall be considered and construed as separate and
independent covenants. Should any part or provision of any Restrictive Covenant
be held invalid, void or unenforceable in any court of competent jurisdiction,
such invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement.
(iii)    Reformation. The parties hereunder agree that it is their intention
that the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. The parties further agree that, in
the event any court of competent jurisdiction shall find that any provision
hereof is not enforceable in accordance with its terms, the court shall reform
the Restrictive Covenants such that they shall be enforceable to the maximum
extent permissible at law.

13.    Invention Assignment. Executive agrees that he shall promptly and fully
disclose in writing to the Company all inventions, designs, concepts,
discoveries, developments, improvements, and innovations, whether or not they
merit patent, trademark or copyright protection, conceived of, designed or
reduced to practice by Executive, either solely or in concert with others, at
any time during his employment, which (i) relate in any manner, whether at the
time of conception, design or reduction to practice, to the Company’s business
or its actual or demonstrably anticipated research or development; (ii) result
from any work performed by Executive on behalf of the Company; or (iii) result
from the use of the Company’s equipment, supplies, facilities, Confidential
Information or Trade Secrets (collectively referred to as “Inventions”).
Executive acknowledges and agrees that he shall keep and maintain adequate
written records of all such Inventions at all stages thereof in the form of
notes, sketches, drawings, photographs, printouts, and/or reports relating
thereto. These records are and shall remain the property of, and be available
to, the Company or its designee(s) at all times. Executive further acknowledges
that all such Inventions shall be the exclusive property of the Company. As
such, Executive hereby assigns his entire right, title, and interest in and to
all such Inventions to the Company or its designee(s). Executive will, at the
Company’s request and expense, execute specific transfers, assignments,
documents or other instruments and take such further action as may be considered
necessary by the Company at any time during or subsequent to Executive’s
employment to obtain and defend any intellectual property rights and vest
complete title and ownership to such Inventions to the Company or its
designee(s).

14.    Return of Materials. Executive agrees that he shall not retain or
destroy, and shall immediately return to the Company on or prior to his last day
of employment, or at any other time the Company requests such return, any and
all property of the Company that is in his possession or subject to his control,
including, but not limited to, keys, credit and identification cards, equipment,
client files and information, and all Confidential Information and Trade
Secrets. Executive shall not make, distribute or retain copies of any such
information or property. Executive agrees that he shall reimburse the Company
for all of its costs, including reasonable attorneys’ fees, of recovering the
above materials and otherwise enforcing compliance with this provision if he
does not return the materials in compliance with this provision.

15.    Successors and Assigns.
(a)    This Agreement is personal to Executive and shall not be assignable by
Executive. This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal representatives.
(b)    The Company may assign this Agreement without the consent of Executive.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

16.    Cooperation. Both during and after his employment, Executive shall
provide Executive’s reasonable cooperation in connection with any action or
proceeding (or any appeal from any action or proceeding) which relates to events
occurring during Executive’s employment hereunder. The Company shall reimburse
Executive for any reasonable out-of-pocket expenses incurred in connection with
Executive’s performance of obligations under this Section 16 at the request of
the Company. If Executive is entitled to be paid or reimbursed for any expenses
under this Section 16, the amount reimbursable in any one (1) calendar year
shall not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Executive’s
obligations under this Section 16.

17.    Code Section 409A.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.
(b)    Definitional Restrictions. Notwithstanding anything in this Agreement to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable hereunder, or a different form of
payment would be effected, by reason of a Change in Control or Executive’s
Disability or termination of employment, such amount or benefit shall not be
payable or distributable to Executive, and/or such different form of payment
shall not be effected, by reason of such circumstance unless (i) the
circumstances giving rise to such Change in Control, Disability or termination
of employment, as the case may be, meet any description or definition of “change
in control event,” “disability” or “separation from service,” as the case may
be, in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition),
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. This provision does not prohibit the vesting of
any amount upon a Change in Control, Disability or termination of employment,
however defined. If this provision prevents the payment or distribution of any
amount or benefit, such payment or distribution shall be made on the date, if
any, on which an event occurs that constitutes a Section 409A-compliant “change
in control event,” “disability” or “separation from service,” as the case may
be, or such later date as may be required by subsection (c) below. If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Agreement by reason of
Executive’s separation from service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):
(i)    the amount of such non-exempt deferred compensation that would otherwise
be payable during the six-month period immediately following Executive’s
separation from service shall be accumulated through and paid or provided on the
first day of the seventh month following Executive’s separation from service
(or, if Executive dies during such period, within 30 days after Executive’s
death) (in either case, the “Required Delay Period”); and
(ii)    the normal payment or distribution schedule for any remaining payments
or distributions shall resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder:
provided, however, that the Company’s Specified Employees and its application of
the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or a committee thereof, which shall
be applied consistently with respect to all nonqualified deferred compensation
arrangements of the Company, including this Agreement.

18.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws.
(b)    Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
(c)    Amendments. This Agreement may not be amended or modified otherwise
than-by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
(d)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party, email, or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to Executive:    Gregory P. Madison
10 Deerfield Drive
Milton, MA 02186


Keryx Biopharmaceuticals, Inc.
750 Lexington Ave.
20th Floor
New York, NY 10022
Attention: CEO
Attention: Chairman of the Board
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(f)    Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(g)    Waivers. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
(h)    Entire Agreement. This Agreement contains the entire agreement between
the Company and Executive with respect to the subject matter hereof and, from
and after the Effective Date, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof.
(i)    Arbitration. In the event that a dispute arises between the parties
regarding the formation, interpretation and/or the terms and conditions of this
Agreement and/or if there arises any other claim or legal dispute between the
parties with respect to Executive’s employment or the termination thereof (the
“Dispute”), the complaining party shall submit the Dispute in writing to the
other party for resolution. If the Dispute is not resolved between the parties
within thirty (30) days of the date the Dispute is submitted in writing to the
other party, the complaining party must make a demand for final and binding
arbitration in New York, New York before an arbitrator pursuant to the
Employment Arbitration Rules of the American Arbitration Association in effect
at the time of the Dispute (the “AAA Rules”) if the complaining party wishes to
pursue the Dispute (“Demand for Arbitration”). Provided , however, that the
foregoing shall not preclude (x) the Company from immediately seeking injunctive
or other equitable relief in a court of competent jurisdiction in connection
with Executive’s breach or threatened breach of the Restrictive Covenants or the
provisions set forth in Sections 13 or 14 of this Agreement or (y) Executive
from immediately seeking in a court of competent jurisdiction injunctive or
other equitable relief or specific performance of his right to be paid during
the pendency of the Dispute. The parties expressly understand that by agreeing
to this arbitration provision, they are agreeing to waive any rights to a civil
action and/or jury trial regarding any Disputes between them. The parties shall
share all costs, filing fees, and administrative fees for the arbitration
equally as they come due; the parties shall be responsible for their own
attorneys’ fees, witness fees, and travel costs. Provided , however, that in the
event a Dispute arises following a Change in Control, then the Company or the
successor corporation to the Company shall pay to Executive, within thirty (30)
days after any such fees or expenses are incurred and substantiated to the
Company or the successor corporation to the Company, all costs, reasonable
attorney’s fees, legal fees, filing fees, administrative fees for the
arbitration, and expenses incurred by Executive as a result of or in connection
with any Dispute, including all such fees and expenses, if any, incurred in
contesting or disputing the termination of Executive’s employment with the
Company or the successor corporation to the Company or in seeking to obtain or
enforce any right or benefit provided by this Agreement (other than any such
fees or expenses incurred in connection with any such claim which is determined
by arbitration, in accordance with this section, to be frivolous) or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 409A of the Code, to any payment or benefit provided by
the Agreement. The arbitrator shall have the authority to rule on any and all
issues properly presented in the Demand for Arbitration and/or pursuant to the
AAA Rules and may award any and all relief provided under applicable law. The
arbitrator’s award may be enforced, vacated, modified or corrected as set forth
in the Federal Arbitration Act, 9 U.S.C § 1 et seq. This Agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C § 1 et seq., as amended, and
the applicable rules of the American Arbitration Association set forth in this
Agreement. This Agreement shall be binding upon, and shall inure to the benefit
of Executive, the Company and their respective permitted successors and assigns.
(j)    Timing of Release. Whenever in this Agreement a payment or benefit is
conditioned on Executive’s execution of a release of claims, the Company shall
provide such release to Executive promptly following the Date of Termination,
and such release must be executed and all revocation periods shall have expired
in accordance with terms set forth in the release, but in no case later than
sixty (60) days after the Date of Termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes non-exempt
“deferred compensation,” then, subject to Section 17(c) above, such payment or
benefit (including any installment payments) that would have otherwise been
payable during such 60-day period shall be accumulated and paid on the 60th day
after the Date of Termination provided such release shall have been executed and
such revocation periods shall have expired. If such payment or benefit is exempt
from Section 409A of the Code, the Company may elect to make or commence payment
at any time during such 60-day period.
(k)    Counterparts; Scanned Signatures. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each party and delivered to the other party. A counterpart
executed and delivered by PDF or facsimile shall be sufficient for the Agreement
to become effective.
[Signature Page Follows]


IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.
/s/ Gregory P. Madison        
Gregory P. Madison




KERYX BIOPHARMACEUTICALS, INC.


/s/ Ron Bentsur_             
Ron Bentsur
36406944v.10


